10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:14-cv-01178-MJP Document 593-1 Filed 09/28/18 Page 1 of 3

THE HON. MARSHA J. PECHMAN

UNITED STATES DISTR.ICT COURT
WESTERN DISTR]CT OF WASHINGTON

A.B., by and through her next friend CASSIE No. 14-cv-01178-MJP
CORDELL TRUBBLOOD, et al.,

Plaintiffs, _

v. m ORDER GRANTING

JOIN'I` STIPULATED MOTION T()
WASHINGTON STATE DEPARTMENT OF DISTRIBUTE CON'I`EMP'I` FUNDS
SOCIAL AND HEALTH SERVICES, et al.,

 

Defendants.

 

 

 

This matter comes before the Court upon the Parties’ Joint Stipulated Motion to
Distribute Contelnpt Funds for increased costs in the renovations to Building 27. Speciflcally,
the motion seeks to disburse to the Seattie Foundation Eight Hundred and Thirty One Thousand
One Hundred and Ninety-Three Dollars ($831,193) from the remaining accrued contempt funds
paid to this Court by the Department of Socia1 and Health Services (“DSHS”).

IT IS HEREBY ORDERED that the Clerk of this Court shall disburse Eight Hundred and
Thirty One Thousand One Hundred and Ninety-Three Dollars ($831,193) to the Seattle
Foundation for increased costs in the renovations to Building 27, as described the Parties Joint

Stipulated Motion to Distribute Conternpt Funds. The Seattle Foundation shali, pursuant to a

ORDER GRANTING JOINT STIPULATED Disabiiity Rights Washington

MOTION TO DISTRIBUTE CONTEMPT FUNDS - 1 315 5th Avenue South, Suite 850
Seattle, Washington 98104

(206) 324-1521 ' Fax: (206) 957-0729

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:14-cv~01178-MJP Document 593-1 Filed 09/28/18 Page 2 of 3

contract entered into With Plaintiffs, distribute and monitor these funds, in conjunction with the
Court Monitor, to ensure that the monies are appropriately utilized.

IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to
draw a check on the funds deposited in the registry of the Court in the principal amount of Eight
Hundred and Thirty One Thousand One Hundred and Ninety-Three Dollars ($831,193) minus
any statutory users fees, payable to the Seattie Foundation, by check Which Will be mailed or
delivered to same at 1601 Sth Avenue, Sui'te 1900, Seattle, WA 98010.

Dated this clfH\` day of October, 2018.

   

Hon. Marsha . Pechman
United States District Judge

- _ORDBR GRANTING JOINT STIPULATED Disabiiity Rights Washington
MOTION TO DISTRIBUTE CONTEMPT FUNDS - 2 315 S‘h Avenue South, Suite 850
Seattle,Washington 98104

(206) 324-1521 ' Fax: (206) 957-0729

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:14-cv-01178-MJP Document 593-1 Filed 09/28/18 Page 3 of 3

Presented by:

/S/ Amber Leaders

Nicholas A. Williamson, WSBA No. 44470

Sarah J. Coats, WSBA No. 20333
Amber L. Leaders, WSBA No. 44421
Randy Head, WSBA No. 48039
Office of the Attorney General
7141 Cleanwater Drive SW

P.O. Box 40124

Olympia, WA 98504~0124

(360) 586-6565

Nicholasz @atg.wa.gov
SarahC@atg.Wa.gov
AmberLl@atg.Wa.gov
RandyH@atg.Wa.gov

Attorneysfor Defendants

/s/ Alexa Polaski

David R. Carlson, WSBA No. 35767
Kimberly Mosolf, WSBA No. 49548
Alexa Polaski, WSBA No. 52683
Disability Rights `Washington

315 Fifth Avenue South, Suite 850
Seattle, WA 98104

(206) 324-1521

davidc@dr-Wa.org
kimberlym@dr-wa.org
alexap@dr-wa.org

/s/Christopher Carnev

Christopher Carney, WSBA No. 30325
Sean Gillespie, WSBA No. 35365
Kenan lsitt, WSBA No. 35317

Carney Gillespie lsitt PLLP

315 5th Avenue South, Suite 860
Seattle, Washington 98104

(206) 445-0212
Christopher.Carney@cgilaw.com

Attorneysfor Plaintijfs

ORDER GRANTING JOINT STIPULATED Disability Rights Washington

MOTION TO DISTRIBUTE CONTEMPT FUNDS - 3

315 5th Avcnue South, Si.lite 850
Scattle, Washington 98104
(206) 324-1521 - Fax: (206) 957-0729

 

